252 S.W.3d 226 (2008)
STATE of Missouri, Respondent,
v.
Jeffrey RICKEY, Appellant.
No. ED 89686.
Missouri Court of Appeals, Eastern District, Division Four.
May 6, 2008.
Irene C. Karns, Columbia, MO, for Appellant.
Shaun J. Mackelprang, Jamie P. Rasmussen, Jefferson City, MO, for Respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Jeffrey Rickey (hereinafter, "Defendant") appeals from the trial court's judgment after a jury found him guilty of attempting to manufacture a controlled substance, Section 195.211 RSMo (Cum Supp 2003). Defendant was sentenced as a prior drug offender to twenty years' imprisonment. Defendant raises one point on appeal, claiming the trial court erroneously admitted a statement made by Defendant which violated his Fifth Amendment rights.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We have, however, provided *227 a memorandum opinion for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).